Merrick, C. J.,
with whom concurred Voobiiies, J. Without expressing an opinion on the point whether an administrator appointed in another State has the right to collect assets belonging to the deceased through an agent here, I think there was no want of care or diligence on the part of the defendant in depositing the goods with Gushing. They could not be kept upon the steamboat, and there is nothing in the record to show that Gushing was considered at that time, dishonest or untrustworthy.
I can concur therefore on this ground.